Citation Nr: 0216730	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  02-01 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from April 1941 to October 
1943.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
by the Winston-Salem, North Carolina RO that denied 
entitlement to a rating greater than 50 percent for 
generalized anxiety disorder.

By a November 2001 statement, the veteran raised the issue of 
whether new and material evidence had been submitted to 
reopen a previously denied claim for service connection for a 
heart disorder secondary to his service-connected generalized 
anxiety disorder.  In his substantive appeal, he appears to 
be raising the issue of entitlement to a total disability 
rating based on individual unemployability.  Since these 
issues have not been developed for appellate review, they are 
referred to the RO for appropriate action.

The record shows that the veteran submitted a motion to 
advance his case on the docket of the Board in May 2002, 
pursuant to the provisions of 38 U.S.C.A. § 7107 and 38 
C.F.R. § 20.900(c); however, that motion was withdrawn by a 
written statement from the veteran received by the Board that 
same month.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's claim has been obtained by the 
RO.

2.  The veteran's generalized anxiety disorder is productive 
of no more than occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
disturbances of motivation and mood and impaired judgment.



CONCLUSION OF LAW

The criteria for a rating greater than 50 percent for the 
veteran's service-connected generalized anxiety disorder have 
not been met.  38 U.S.C.A. § 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326, 4.130, Code 9400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Board will assume, for the purposes of this 
decision, that the liberalizing provisions of the VCAA are 
applicable to the present appeal.  In addition, regulations 
implementing the VCAA appear at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326).

The Board notes that in this case, the requirements of the 
new law have essentially been satisfied.  As evidenced by the 
January 2002 statement of the case, the veteran has been 
given notice of the pertinent laws and regulations governing 
his claim and the reasons for the denial of his claim.  
Hence, he has been provided notice of the information and 
evidence necessary to substantiate the claim and has been 
afforded ample opportunity to submit such information and 
evidence.  The RO has made reasonable and appropriate efforts 
to notify the veteran whether he or the VA would be 
responsible for obtaining relevant evidence.  For example, in 
June 2000 and April 2001 letters to the veteran, he was 
notified that to save time, he should obtain any private 
medical records.  However, the VA could obtain such records 
if he submitted the complete name and addresses of the 
examiners and included authorization for the VA to obtain the 
requested materials.  In a letter dated in April 2001, the 
veteran was notified that the VA, on its own, had obtained 
relevant treatment records from the VA Medical Center in 
Salisbury.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  

It appears that all existing, pertinent evidence identified 
by the veteran as relative to his claim has been obtained and 
associated with the claims file.  Moreover, the veteran has 
undergone a VA examination in connection with his claim, and 
there is no indication that there is additional, pertinent 
evidence outstanding that is necessary for a fair 
adjudication of the claim.  In fact, in a statement received 
by the Board in May 2002, the veteran stated that he had "no 
more evidence to present at this time."  Under these 
circumstances, the Board finds that the claim is ready to be 
considered on the merits.

Factual Background

Historically, the veteran was originally granted service 
connection for psychoneurosis, anxiety in March 1944.  
Currently, the veteran is rated as 50 percent disabling under 
Diagnostic Code 9400, generalized anxiety disorder.  In June 
2000, the veteran submitted a claim for an increased rating 
for his service-connected generalized anxiety disorder.

Outpatient treatment records from the Salisbury VA Medical 
Center (VAMC) dated from June 1999 to December 1999 note that 
the veteran was seen in the mental health clinic on several 
occasions.  A June 1999 psychology note indicates that the 
veteran had no complaints of poor sleep or anxiety.  He lived 
by himself, but was involved with his family and others.  He 
was alert, friendly and talkative.  Affect was mild, 
frequently smiling and appropriate to content.  Thinking was 
relevant.  He presented no issues for therapy.  The examiner 
stated that the veteran's anxiety disorder was well treated 
at that time.  When the veteran was seen in July 1999 he was 
friendly and cooperative.  Mood was euthymic and affect was 
appropriate.  Cognitive functions were intact.  Insight and 
judgment were good.  It was the examiner's impression that 
the veteran was stable.  A September 1999 treatment record 
notes that the veteran was calm, friendly and cooperative.  
He reported no anxiety or side effects from Lorazepam.  He 
indicated that he medication helped him sleep.  It was the 
examiner's impression that the veteran was stable.  A 
November 1999 treatment record notes that the veteran 
continued to do well on Lorazepam with no side effects.  He 
was involved with his family and friends.  Mood was euthymic; 
affect was appropriate.  Sleeping patterns and appetite were 
good.  Insight and judgment were good.  It was the examiner's 
impression that the veteran was stable.  A December 1999 
treatment record notes that the veteran was seen for follow 
up individual therapy for generalized anxiety disorder.  The 
veteran had no major complaints, although he referred to 
difficulty sleeping at night.  He stated that he was "burnt 
out" from trying to do so much (yard work, housework and 
social activities).  The veteran reported that he lived by 
himself and had frequent contact with a female friend, peers 
and relatives.  Upon examination, the veteran was in no acute 
distress without any urgent therapy issues.  The veteran 
commented that he would not mind being seen as little as 
every six months or a year, and his therapist agreed that 
this seemed sufficient in view of his overall good level of 
functioning and personal satisfaction.  His next therapy 
appointment was scheduled for May 2000.  

A July 2000 VA examination report notes the veteran's 
complaints of persistent anxiety with decreased sleep.  He 
stated that his nervousness was aggravated by stress and 
relieved by taking Lorazepam.  The veteran stated that he 
worried about everything, especially his health and the 
future.  The veteran indicated that he had received no 
inpatient treatment for his psychiatric problems, but had 
received recent outpatient treatment at the Salisbury VAMC.  
The veteran further indicated that he quit his job as a 
parking attendant in 1980 after he had a heart attack.  He 
stated that he has lived alone since his wife died six years 
ago.  He indicated that he spent most of his time around the 
house, watching television.  He also visited his family 
(three children and several grandchildren and great 
grandchildren) and socialized with a woman friend.  

Upon mental status examination, the veteran was alert and 
oriented times three.  He was cooperative and neatly dressed; 
he answered questions and volunteered information.  There 
were no loose associations or flight of ideas.  There were no 
bizarre motor movements or tics.  Mood was tense; affect was 
appropriate.  There were no delusions, hallucinations, ideas 
of reference, or suspiciousness.  The veteran denied suicidal 
or homicidal ideation.  Both recent and remote memory was 
good.  Insight, judgment and intellectual capacity appeared 
to be adequate.  Diagnosis was generalized anxiety disorder.  
Global Assessment of Functioning (GAF) score was 60, "with 
moderate symptoms and difficulty in social and occupational 
functioning."

Outpatient treatment records from the Salisbury VAMC dated 
from July 2000 to December 2001 note that the veteran was 
seen on several occasions at the mental health clinic.  A 
July 2000 treatment record notes that the veteran was seen 
with complaints of nervousness.  He reported that many of his 
friends and relatives had died recently, and he continuously 
thought about these people and their years together.  The 
examiner noted that the veteran was not psychotic or 
clinically depressed.  Insight and judgment were fair.  
Impression included generalized anxiety disorder and grief.  
The examiner stated that the veteran was to return to the 
mental health clinic in two months, or as needed.  A November 
2000 treatment record notes that the veteran was seen for a 
follow-up consultation.  He was calm, friendly and 
cooperative.  Mood was euthymic; affect was appropriate.  The 
veteran was alert and fully oriented.  Insight and judgment 
were fair.  Impression was generalized anxiety disorder.  The 
veteran reported that his medication was helping and denied 
any side effects.  The examiner stated that the veteran was 
to return to the outpatient clinic in three months.  A 
January 2001 treatment record notes that the veteran had no 
signs of psychosis or depression.  He was alert and fully 
oriented.  Insight and judgment were fair.  He reported that 
his medication was helping and denied any side effects.  
Impression was generalized anxiety disorder.  A December 2001 
treatment record notes that the veteran was seen for a follow 
up after undergoing angioplasty.  The examiner noted that the 
veteran's level of anxiety had steadily increased over the 
past couple of years and his ability to cope with minimal 
stress continued to deteriorate.  Upon examination, the 
veteran was not psychotic.  He was alert and fully oriented.  
Concentration and calculations were poor; insight and 
judgment were borderline.  Impression was generalized anxiety 
disorder.

In a VA Form 9 received by the RO in January 2002, the 
veteran maintained that his disability warranted a 70 percent 
evaluation.  He stated that currently, "I have long periods 
where I am not able to sleep.  I wake up in sweats and have 
to change my pajamas throughout the night.  I believe my 
anxiety disorder seriously affects my ability to maintain 
effective relationships with others."

In a statement received by the Board in May 2002, the veteran 
stated that he had no more evidence to submit.

Analysis

The veteran contends that his service-connected anxiety is 
more disabling than currently evaluated.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which is in turn based on the average impairment 
of earning capacity caused by a given disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In addition, VA has a 
duty to acknowledge all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The applicable rating criteria provides that generalized 
anxiety disorder (Code 9400), as well as other mental 
disorders, are to be assigned a 50 percent rating when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2002).

With that in mind, the medical evidence of record, including 
the 2000 VA examination report, does not demonstrate that the 
veteran's generalized anxiety disorder results in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); and inability to establish and 
maintain effective relationships, so as to warrant assignment 
of the next higher, 70 percent, evaluation.  It follows, 
then, that there is likewise no basis for assignment of the 
maximum, 100 percent evaluation under the applicable 
criteria.  

While the evidence documents the veteran's complaints of 
persistent anxiety with decreased sleep, the objective 
medical findings demonstrate no evidence of suicidal 
ideation, ritualistic behavior, problems with impulse 
control, neglect of personal appearance and hygiene, or 
illogical, obscure, or irrelevant speech.  The veteran was 
able to function independently.  Speech was coherent, and 
there was no indication of abnormal thoughts.  In addition, 
although the veteran lives alone, he maintains apparent 
healthy relationships with a female friend and his family 
members, visiting them on occasion.

Further, as noted above, a GAF score of 60 was noted on VA 
examination in July 2000, which, according to DSM-IV, is 
indicative of moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  Such 
a score would certainly not justify more than the currently 
assigned 50 percent under the applicable rating criteria.  
See 38 C.F.R. § 4.130, Code 9411 (2002).

Accordingly, the Board finds that the 50 percent evaluation 
currently assigned to the veteran's service-connected 
generalized anxiety disorder adequately reflects the severity 
of his disability.  The Board therefore concludes that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating.  See 38 U.S.C.A § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a rating greater than 50 percent for 
generalized anxiety disorder is denied.


		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

